Miles Forster Attourny of Luke Forster of London Draper plaint. conta the goods money Estate or Credits of Marmaduke Roundall Defend* in an action of debt of Four hundred pounds good and lawfull 'money of England due upon the Forfiture of a bond or Obligación under the hand and Seale of sd Roundall bearing date. 14th Septemb1 1678. with damages, . . . The Jury . . . found for the plaint. Four hundred pounds lawfull money of England Forfiture of the bond and costs of Court: The Bench chancered this Forfiture by agreement of the partys under their hands unto Forty Six pounds money being so much onely remaining unpaid and costs of Court three pounds eleven Shillings. This case was tryed at the last County Court but judgem* not entred untill this Court according to Law The Defend* being out of the Colony.
Execution issued. 17° Decembr 1679.